EARNEST PHILLIPS,                                                   No. 67087
                                                   Appellant,
                                        vs.
                          THE STATE OF NEVADA,
                                            Respondent.
                          EARNEST PHILLIPS A/K/A ERNEST                                       No. 67206
                          PHILLIPS,
                                            Appellant,
                                        vs.
                          THE STATE OF NEVADA,
                                            Respondent.

                                               ORDER DISMISSING APPEALS
                                      These are pro se appeals from court orders resolving various
                          pretrial motions and a court order denying a petition to resubmit
                          appellant's pretrial petition for a writ of habeas corpus. Eighth Judicial
                          District Court, Clark County, Kathleen E. Delaney, Judge.
                                      No statute or court rule permits an appeal from an order
                          denying such motions or resolving such a petition.                  See Castillo v. State,
                          106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990); Gary v. Sheriff, 96 Nev. 78,
                          605 P.2d 212 (1980) (no appeal lies from an order denying a pretrial
                          petition for a writ of habeas corpus). Accordingly, we conclude that we
                          lack jurisdiction to consider these appeals, and we
                                      ORDER these appeals DISMISSED.




                                                    Parfaguirre


                                            me4                                           1-‘sut
                          Douglas                                            Ch:Hir3y7



SUPREME COURT
         OF
      NEVADA


if)) I947A    cg., EYID

                                              VtatillagSfatir4inviasalikaint-95:1MUt OtaratcWcickurenba, to4iswAtin.: tao .2".‘ ue• was.
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Earnest Phillips
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e